Citation Nr: 1629014	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left shoulder rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.L.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 2002 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was provided a hearing before the Board in February 2014.  A transcript of the hearing is of record.

This case was previously before the Board in April 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

Clarification of Issue On Appeal

The Veteran has been assigned temporary total evaluations for his left shoulder disability from June 5, 2008, to July 31, 2008, and from October 28, 2010, to February 28, 2011.  As the Veteran has been assigned the highest possible evaluation for this disability during these periods, the decision below will neither address these periods nor disturb the previously awarded total evaluations.  See generally AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Finally, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  During the course of the Veteran's appeal, in an October 2014 rating decision, the AOJ granted a TDIU, effective February 11, 2014.  The Veteran has not appealed the propriety of the assigned effective date.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim. See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315. Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.


FINDINGS OF FACT

1. Prior to November 17, 2009, the Veteran's service-connected left shoulder disability is manifested by no more than subjective complaints of weakness, stiffness and painful motion and objective evidence of motion above 90 degrees (shoulder level).  There is no evidence of ankylosis or recurrent dislocation of the scapulohumeral joint.

2. During the period November 17, 2009, to August 5, 2010, the Veteran's left shoulder disability is manifested by no more than subjective complaints of weakness, stiffness and painful motion and objective evidence of motion limited to 90 degrees (shoulder level).  There is no evidence of ankylosis or recurrent dislocation of the scapulohumeral joint.

3. As of August 6, 2010, the Veteran's service-connected left shoulder disability is manifested by no more than subjective complaints of weakness, stiffness and painful motion and objective evidence of motion above 90 degrees (shoulder level).  There is no evidence of ankylosis or recurrent dislocation of the scapulohumeral joint.

CONCLUSIONS OF LAW

1. Prior to November 17, 2009, the criteria for an evaluation in excess of 10 percent for residuals of a left shoulder rotator cuff tear have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

2. From November 17, 2009, to August 5, 2010, the criteria for an evaluation of 20 percent, but not greater, for residuals of a left shoulder rotator cuff tear have been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).

3. As of August 6, 2010, the criteria for an evaluation in excess of 10 percent for residuals of a left shoulder rotator cuff tear have not been met.  38 C.F.R. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained, including records from the Social Security Administration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of the instant appeal, as they involved a review of the Veteran's pertinent medical history as well as a physical evaluation of the Veteran, and provide an adequate discussion of the functional impacts of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
  
In addition, there has been substantial compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) in conducting the February 2014 hearing and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505  (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's service-connected left shoulder disability has been assigned an evaluation of 10 percent pursuant to Diagnostic Codes 5201-5024.  Diagnostic Code 5024 pertains to tenosynovitis and indicates that the disability should be rated on limitation of motion of affected parts, as arthritis, degenerative.  Under Diagnostic Code 5201, a 20 percent evaluation is warranted where motion of the arm is limited to shoulder level (90 degrees).  Motion limited to midway between side and shoulder level (45 degrees) warrants a 30 percent evaluation.  Finally, a maximum 40 percent evaluation is warranted where motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  Diagnostic Code 5003, pertaining to degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the involved joint.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each join affected by limitation of motion, which must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Turning to the record, private physical therapy notes dated November 2007 note the Veteran reported pain of 6/10 in the left shoulder on an ongoing basis over the past several months.  Range of motion findings of the left shoulder, rounded to the nearest five degrees, demonstrate flexion to 160 degrees, abduction to 100 degrees, internal rotation of 45 degrees and external rotation of 40 degrees.

At a November 2007 VA examination, the Veteran complained of popping with movement of his left shoulder, but no dislocation or feeling of dislocation.  For relief of flare-ups, he took 600 milligrams (mg) of ibuprofen.  He remained independent with his hygiene and activities of daily living, and his disability did not interfere with his work or college attendance.  On physical evaluation, there was no swelling or effusion in the shoulder, but there was some mild tenderness in relation to the AC joint.  His range of motion was approximately 170 degrees of abduction, 170 degrees of flexion, 40 degrees of extension, 80 degrees of external rotation, and 90 degrees of internation rotation.  His shoulder joint was stable, and there was no additional loss of motion due to the DeLuca factors or following repetitive testing.

At a March 2008 VA orthopedic consult, the Veteran reported difficulty driving, which he does mostly with his left hand, and has left shoulder pain with motion activities, particularly reaching up and across.  He exhibited forward flexion to 160 degrees and abduction to 130 degrees with mild impingement on examination.  Apprehension and relocation were negative, and no instability was noted.

At a May 2008 VA examination, the Veteran reported worsening pain and popping with movement, being unable to lift more than a few pounds.  On examination, there was no significant swelling or effusion in the left shoulder with tenderness and some pain in relation to his biceps tendon.  The impingement test was mildly positive and cuff strength intact.  His range of motion was 120 degrees of abduction and flexion to 160 degrees.  The shoulder joint was stable, and after repetitive testing, there was no additional decrease in range of motion due to pain, fatigue, weakness, or lack of endurance.  See DeLuca, supra. 

In October 2008, following arthroscopic surgery, the Veteran exhibited full active elevation of his shoulder with "excellent" rotation and internal rotation to the mid-thoracic spine.  Private physical therapy records indicate that in November 2009, the Veteran complained of constant shoulder pain which increases with any lifting activities.  Flexion of the left shoulder was limited to 105 degrees, with abduction limited to 90 degrees.  

At an August 2010 VA examination, the Veteran reported difficulty raising his left shoulder beyond 95 degrees.  He also reported pain in the left shoulder caused by lifting over 20 pounds or reaching overhead.  On objective examination, the Veteran exhibited abduction of the left shoulder limited by pain to 120 degrees, and flexion to 150 degrees, with pain beginning at 100 degrees.  There was no AC joint tenderness, impingement syndrome, or instability of the left shoulder.  Following repetitive motion testing, even though there was some fatigue on repeated abduction, there was no lack of endurance or decreased range of motion due to pain, fatigue, weakness, or lack of endurance.  See DeLuca, supra.

A September 2010 VA orthopedic consult note indicates the Veteran complained of continued left shoulder pain, which was constant and prevented him from carrying his newborn child or working.  On examination, he did not have tenderness over the AC joint, but impingement tests were mildly positive.  While the Veteran was found to have difficulty with overhead motion, he did demonstrate full range of adduction with strength 5/5.

Finally, at an August 2014 VA examination, the Veteran complained of pain precipitated by certain positions, movements, and cold weather.  He does not take medication to treat his condition.  He reported being unable to lift more than 25 pounds with his left arm, and an inability to sleep on his left shoulder.  Range of motion testing revealed flexion limited to 125 degrees and abduction limited to 115 degrees of motion.  The examiner stated that it is impossible to offer an estimation of ranges of motion during flare-ups or repeated use over a period of time without resorting to speculation, as there is no empirical basis for making such a determination without direct observation during these conditions.  Finally, while there was guarding of the left shoulder, there was no evidence of recurrent dislocation.  It is noted that the examiner indicated at one point in the examination report that there was additional range of motion loss on repetitive use, however, the range of motion findings on examination do not show this and the examiner later clarified in the examination report that there was no change in motion on repetitive use testing.  Accordingly, the Board finds that the examiner checked the incorrect box in error indicating there was a change in range of motion on repetitive use testing and clarification of the report is not required.

Under the above circumstances, the Board finds no objective evidence to warrant an evaluation in excess of 10 percent at any point during the appeal period prior to November 17, 2009, and as of August 6, 2010, for the Veteran's left shoulder disability.  In this regard, outside of periods for which a temporary total evaluation has been awarded, there is no evidence the Veteran's left arm is limited to 90 degrees of motion (at the shoulder level) or less during these periods.  However, as a private physical therapy note dated November 17, 2009, indicates abduction limited to 90 degrees, or at the shoulder level, and resolving all doubt in favor of the Veteran, the Board finds that an evaluation of 20 percent is warranted for the period November 17, 2009, to August 5, 2010.  With respect to these findings, the Board notes the medical evidence does not show that the Veteran has excess fatigue, weakness, incoordination or any other symptom or sign that results in such additional functional impairment.  38 C.F.R. §§ 4.40 and 4.45 (2015); DeLuca, 8 Vet. App. at 202 (1995).  To the extent that the 2014 examiner was not able to provide an opinion as to any additional functional impairment due to flare-ups, the examiner explained why an opinion could not be provided.  Accordingly, a higher rating based on additional pain during flare-ups is not warranted.  

As a final note, the Board has considered other potentially applicable diagnostic criteria that may result in a higher evaluation.  However, the Board finds that a higher evaluation is not warranted under any alternate Diagnostic Code at any point in the appeal period.  In this regard, there is no evidence of ankylosis of the scapulohumeral articulation, recurrent dislocation of the scapulohumeral joint or other impairment of the humerus.  As such, a higher evaluation under Diagnostic Codes 5200 or 5202 is not warranted.

The Board acknowledges the Veteran's contentions that his left shoulder disability warrants an evaluation in excess of those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the functional impairment of his service-connected left shoulder disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  To the extent the Veteran complains of pain throughout his ranges of motion, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left shoulder below those levels discussed above and, as such, does not serve as a basis for an evaluation greater than that assigned herein any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").  

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected left shoulder disability during the periods prior to November 17, 2009, and as of August 6, 2010.  The Board has considered whether the benefit of the doubt rule applies to this appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a preponderance of the evidence is against an increased evaluation during these periods this rule does not apply and this aspect of the claim must be denied.  Further, resolving all doubt in the Veteran's favor, the Board finds an evaluation of 20 percent, but not greater, is warranted for the period November 17, 2009, to August 5, 2010.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's left shoulder disability (e.g., painful and limited range of motion of the left arm/shoulder) are contemplated by the rating criteria.  To the extent the Veteran experiences symptoms not specifically discussed in the rating criteria (e.g., clicking/popping of the shoulder joint), such symptoms do not rise to a level of severity so as to warrant an increased or separate evaluation.  The evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there is no indication that the other service-connected disabilities impact the shoulder disability in such a manner that the schedular rating is inadequate.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected residuals of a left shoulder rotator cuff tear, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

	(CONTINUED ON NEXT PAGE)

ORDER

Prior to November 17, 2009, an evaluation in excess of 10 percent for residuals of a left shoulder rotator cuff tear is denied.

From November 17, 2009, to August 5, 2010, an evaluation of 20 percent, but not greater, for residuals of a left shoulder rotator cuff tear is granted, subject to the laws and regulations governing the payment of monetary benefits.

As of August 6, 2010, an evaluation in excess of 10 percent for residuals of a left shoulder rotator cuff tear is denied




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


